DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Chinese Patent Application 201810468018.2 on 05/16/2018. It is noted, however, that applicant has not filed a certified copy of the foreign patent application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 11/3/2020fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some the references cited are not provided in English, a translation of the abstract alone is insufficient for the examiners full consideration.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 U.S.C. §§ 101 and 112, Second Paragraph
Claims 7-9 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a asserted utility or a well-established utility.
The following are quotations of 35 U.S.C. §§ 101 and 112, second paragraph, respectively, which form the basis of the claim rejections as set forth under this particular section of the Official Action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-9 are rejected under 35 U.S.C. § 101 as being drawn to use claims, which are non-statutory process claims, as defined in 35 U.S.C. § 101.  See, Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).  In addition, claims 7-9 are also rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  More specifically, a claim is rendered indefinite when said claim merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2175.03(q).  As a result, the Applicants are respectfully required to redraft the aforementioned use claims as statutory process claims that delimit active, positive steps on how to use a composition according to the invention as originally filed.

Claims 7-9 are non-statutory and will be grouped when amended to conform to US practice.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hwang et al. “pH-Responsive robust polymer micelles with metal–ligand coordinated core cross-links”, Chem. Commun., 2014, 50, 4351.
Hwang discloses polymer micelles coordinated to Fe3+, the polymer containing monomer units of 3,4-dihydroxyphenylalanine (DOPOA) and ethylene glycol (PEG) as shown in the formula below:

    PNG
    media_image1.png
    137
    242
    media_image1.png
    Greyscale
, this structure is the same as formula 3 in claim 5 and the number of repeat units for DOPA and PEG are within the claimed ranges. See entire disclosure especially abstract and Scheme 1. Hwang notes that at elevated pH a tris-catechol Fe3+ was identified. See page 4351 right col. 1st full paragraph and page 4352 rt. col 2nd paragraph. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/           Primary Examiner, Art Unit 1618